Citation Nr: 0841534	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The veteran had active military service from June 1982 to 
June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of the 
hearing is of record.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
notes that at his hearing in October 2008, the veteran 
testified that he had additional medical records from his 
private physician, J.D., M.D., that he intended to submit.  
Because any records held by the veteran's private physician 
could have a direct bearing on the issue on appeal, the Board 
will remand in order to obtain those medical records.

After receiving medical records from Dr. J.D., or any other 
private physicians identified by the veteran, the agency of 
original jurisdiction (AOJ) should review the additional 
records.  If, after review of the records, the AOJ determines 
that they provide any information such that a new VA 
examination is required, the AOJ should schedule the veteran 
for an examination.  The Board notes that at a VA examination 
in April 2007, the examiner noted that if it was important to 
evaluate for possible subchondral lesions, then an MRI would 
be more sensitive.  No MRI of the veteran's right knee was 
done at the April 2007 examination.  Therefore, if the 
additional medical records received by the AOJ show possible 
subchondral lesions, then a VA examination should be 
scheduled.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  The records sought should 
include any medical records generated by 
Dr. J.D.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  

2.  If the AOJ determines that the 
additional medical records contain 
information such that another examination 
is necessary, especially if the evidence 
shows possible subchondral lesions or any 
other diagnosed disease process, an 
examination should be scheduled with the 
same examiner who did the April 2007 
examination, if possible.  Testing or 
radiological evaluation necessary to 
ascertain the disease process should be 
undertaken.  (If the April 2007 examiner 
is no longer available, the AOJ should 
arrange for a new examination of the 
veteran by another physician with 
appropriate expertise.) 

For each diagnosis, a medical opinion 
should be provided as to whether the 
diagnosed right knee disorder is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) related to the veteran's 
military service, including any in-
service knee strain.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that any examination report complies with 
this remand and the questions presented 
in the AOJ's examination request.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

